UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Foxby Corp. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011 - 06/30/2012 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. FOXBY CORP. 3M COMPANY Ticker:MMMSecurity ID:88579Y101 Meeting Date: MAY 08, 2012Meeting Type: Annual Record Date:MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Vance D. Coffman For For Management 3 Elect Director Michael L. Eskew For For Management 4 Elect Director W. James Farrell For For Management 5 Elect Director Herbert L. Henkel For For Management 6 Elect Director Edward M. Liddy For For Management 7 Elect Director Robert S. Morrison For For Management 8 Elect Director Aulana L. Peters For For Management 9 Elect Director Inge G. Thulin For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Amend Qualified Employee Stock Purchase Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Lobbying Payments and Policy Against For Shareholder 16 Prohibit Political Contributions Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder AMAZON.COM, INC. Ticker:AMZNSecurity ID:023135106 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Jamie S. Gorelick For For Management 6 Elect Director Blake G. Krikorian For For Management 7 Elect Director Alain Monie For For Management 8 Elect Director Jonathan J. Rubinstein For For Management 9 Elect Director Thomas O. Ryder For For Management 10 Elect Director Patricia Q. Stonesifer For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Report on Climate Change Against For Shareholder 14 Report on Political Contributions Against For Shareholder APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 23, 2012Meeting Type: Annual Record Date:DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Timothy D. Cook For For Management Elect Director Millard S. Drexler For For Management Elect Director Al Gore For For Management Elect Director Robert A. Iger For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Compensation Against Against Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for theElection of Directors Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: MAY 05, 2012Meeting Type: Annual Record Date:MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect Director Stephen B. Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates, III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against For Shareholder CHEVRON CORPORATION Ticker:CVXSecurity ID:166764100 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Report on Lobbying Payments and Policy Against For Shareholder 17 Adopt Guidelines for Country Selection Against For Shareholder 18 Report on Hydraulic Fracturing Risks to Company Against For Shareholder 19 Report on Accident Risk Reduction Efforts Against Against Shareholder 20 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 21 Request Director Nominee withEnvironmental Qualifications Against For Shareholder EXXON MOBIL CORPORATION Ticker:XOMSecurity ID:30231G102 Meeting Date: MAY 30, 2012Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director H.H. Fore For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Election of Directors Against For Shareholder 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to ProhibitDiscrimination based on Sexual Orientation and Gender Identity Against Against Shareholder 8 Report on Hydraulic Fracturing Risks to Company Against For Shareholder 9 Adopt Quantitative GHG Goals for Against For Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: JUN 21, 2012Meeting Type: Annual Record Date:APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Page For For Management Elect Director Sergey Brin For For Management Elect Director Eric E. Schmidt For For Management Elect Director L. John Doerr For For Management Elect Director Diane B. Greene For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A Common Holders to Receive Equal Consideration as For For Management Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Shareholder 9 Amend Articles Regarding Arbitration of Shareholder Lawsuits Against Against Shareholder 10 Approve Recapitalization Plan for allStock to have One-vote per Share Against For Shareholder MCDONALD'S CORPORATION Ticker:MCDSecurity ID:580135101 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 7 Approve Omnibus Stock Plan For For Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses toChildren's Health Concerns and Fast Food Against Against Shareholder MICROSOFT CORPORATION Ticker:MSFTSecurity ID:594918104 Meeting Date: NOV 15, 2011Meeting Type: Annual Record Date:SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder MORGAN STANLEY Ticker:MSSecurity ID:617446448 Meeting Date: MAY 15, 2012Meeting Type: Annual Record Date:MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director C. Robert Kidder For For Management 6 Elect Director Klaus Kleinfeld For For Management 7 Elect Director Donald T. Nicolaisen For For Management 8 Elect Director Hutham S. Olayan For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director O. Griffith Sexton For For Management 11 Elect Director Ryosuke Tamakoshi For For Management 12 Elect Director Masaaki Tanaka For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Amend Non-Employee Director Restricted Stock Plan For For Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management THE GOLDMAN SACHS GROUP, INC. Ticker:GSSecurity ID:38141G104 Meeting Date: MAY 24, 2012Meeting Type: Annual Record Date:MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director James A. Johnson For For Management 8 Elect Director Lakshmi N. Mittal For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder 14 Stock Retention/Holding Period Against For Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker:PGSecurity ID:742718109 Meeting Date: OCT 11, 2011Meeting Type: Annual Record Date:AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Susan Desmond-Hellmann For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director W. James McNerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Margaret C. Whitman For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Elect Director Ernesto Zedillo For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles of Incorporation For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Phase Out Use of Laboratory Animals in Pet Food Product Testing Against Against Shareholder 18 Report on Political Contributions and Provide Advisory Vote Against Against Shareholder TOLL BROTHERS, INC. Ticker:TOLSecurity ID:889478103 Meeting Date: MAR 14, 2012Meeting Type: Annual Record Date:JAN 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Douglas C. Yearley, Jr. For For Management Elect Director Robert S. Blank For For Management Elect Director Stephen A. Novick For For Management Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management WAL-MART STORES, INC. Ticker:WMTSecurity ID:931142103 Meeting Date: JUN 01, 2012Meeting Type: Annual Record Date:APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For Against Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For Against Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For Against Management 15 Elect Director Christopher J. Williams For Against Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 19 Report on Political Contributions Against For Shareholder 20 Request Director Nominee withPatient Safety and Healthcare Quality Experience Against Against Shareholder 21 Performance-Based Equity Awards Against For Shareholder WELLS FARGO & COMPANY Ticker:WFCSecurity ID:949746101 Meeting Date: APR 24, 2012Meeting Type: Annual Record Date:FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Elaine L. Chao For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Lloyd H. Dean For For Management 5 Elect Director Susan E. Engel For For Management 6 Elect Director Enrique Hernandez, Jr. For For Management 7 Elect Director Donald M. James For For Management 8 Elect Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Federico F. Pena For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Advisory Vote to Ratify NamedExecutive Officers' Compensation For For Management 17 Ratify Auditors For For Management 18 Require Independent Board Chairman Against For Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Adopt Proxy Access Right Against For Shareholder 21 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Foxby Corp. By: /s/ John F. Ramírez John F. Ramírez, Chief Compliance Officer Date: August 27, 2012
